Citation Nr: 9913747	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  95-26 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether a July 1992 reduction of a total rating for 
schizophrenia to zero percent disabling that was made 
effective from October 1990 was proper and, consequently, 
whether restoration of that total rating is warranted, 
effective from October 1990.

2.  Entitlement to a disability evaluation in excess of 30 
percent for schizophrenia.

3.  Entitlement to a total rating based on individual 
unemployability due to the service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel

INTRODUCTION

The veteran served on active duty from March to June 1988.

The first matter listed on the first page of this 
decision/remand comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), which reinstated a 1988 grant of 
service connection for schizophrenia that had been severed in 
September 1990 and reduced the total rating that had been in 
effect since the original grant to zero percent disabling, 
effective from October 1990.  The second and third matters 
listed on the first page of this decision/remand come before 
the Board on appeal from an August 1997 rating decision of 
the same RO, which denied claims for a disability evaluation 
exceeding 30 percent for schizophrenia and for a total rating 
based on individual unemployability due to the service-
connected schizophrenia.

The record shows that the veteran failed to appear for a 
video conference hearing (VCH) that had been scheduled to be 
conducted in November 1998.  In a letter that was received at 
the Board in December 1998, his representative notified the 
Board that the veteran was withdrawing his request for either 
a personal or video hearing and that the veteran wished to 
have his appeal decided based on the evidence of record, 
including a three-page VA discharge summary reflecting a 22-
day admission to a VA medical facility in October 1998 due to 
complaints of "not sleeping and being depressed," which was 
attached to the representative's letter.

The Board notes that the above communication was not 
accompanied by the veteran's written waiver of his right to 
have the newly-submitted evidence initially reviewed at the 
RO level.  However, since the first matter on appeal is the 
only matter that is being decided at this time (as the 
remaining two matters are being remanded for additional 
development) and the resolution of this first matter does not 
require the consideration of any recently-produced medical 
evidence, such as the evidence referred to above, no further 
action in this regard is needed and the first matter on 
appeal is now ready for the Board's appellate review.

The Board also notes that, in the above communication of 
December 1998, the veteran's representative requested 
consideration for "Paragraph 29" benefits based on the 
veteran's October 1998 VA hospitalization.  This issue is not 
on appeal and is therefore referred back to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the first issue listed on the first page of the present 
decision/remand (the restoration issue) has been obtained and 
developed by the agency of original jurisdiction.

2.  A November 1988 grant of service connection for 
schizophrenia was severed in a September 1990 rating 
decision, based on clear and unmistakable error, and that 
grant of service connection was thereafter restored, in a 
July 1992 rating decision, after resolving reasonable doubt 
in favor of the veteran and pursuant to a re-consideration of 
the evidence of record, including new reports from VA 
psychiatrists and psychologists who addressed the questions 
of the appropriate diagnosis, its most likely etiology and 
its severity.

3.  In restoring the November 1988 grant of service 
connection for schizophrenia in July 1992, the RO restored 
the total rating originally assigned for this disability and, 
based on a review of the competent evidence then of record, 
decided that, effective from October 1990, a zero percent 
rating was warranted for this disability.

4.  The medical evidence in the record descriptive of the 
severity of the service-connected schizophrenia in or around 
October 1990 supports the RO's July 1992 reduction of a total 
rating for this disability to zero percent disabling 
effective from October 1990 because, as of that time, and 
even before that, mental health experts were doubtful that 
even such a diagnosis was warranted and were further of the 
opinion that, if warranted at all, the disability was most 
likely in remission and was productive of no signs of a 
thought disorder.


CONCLUSION OF LAW

The July 1992 reduction of a total rating for schizophrenia 
to zero percent disabling that was made effective from 
October 1990 was proper and, consequently, the requested 
restoration of such a total rating, effective from October 
1990, is not warranted.  38 C.F.R. § 3.343(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First Issue
Whether a July 1992 reduction of a total rating for 
schizophrenia to zero percent disabling that was made 
effective from October 1990 was proper and, consequently, 
whether restoration of that total rating is warranted, 
effective from October 1990:

Factual background:

The record shows that the veteran entered active service in 
March 1988 and that, less than three months after induction, 
he was diagnosed with schizophrenia and administratively (and 
honorably) discharged on the basis that his psychiatric 
disability made him unfit to serve in the military.  In a 
November 1988 rating decision, the RO granted service 
connection for schizophrenia after finding that the 
schizophrenia had first been diagnosed during service and 
that there was no evidence of pre-service psychiatric 
difficulties or illness.  The severity of the disability at 
that time, which reportedly included hyperactivity, 
inappropriate and bizarre behavior, pressured speech and 
flight of ideas, was felt to warrant a total (100 percent) 
rating and this was the rating that was therefore assigned at 
that time, effective from June 1988.

The record also shows that the veteran was examined by two VA 
psychiatrists in August 1989.  According to the 
psychiatrists' report of medical examination, the veteran 
denied psychiatric problems prior to service and said that 
the problems had started just before he was about to finish 
basic training while on active duty.  On examination, the 
veteran's mood revealed evidence of hypomanic thinking and 
behavior, there was slight paranoia and the thinking was 
"definitely not concrete," although there was no current 
evidence of any rambling, loosening of associations or 
flights of ideas and the judgment and insight were estimated 
to be fair.  In an apparent attempt to explain the somewhat 
contradictory symptomatology reported by the veteran, the 
examiners noted that "[t]he possibility of malingering or 
manipulation could not be excluded."

Regarding the appropriate diagnoses in Axis I, the 
psychiatrists noted in the above report that they found "no 
evidence of any thought disorder today," that the veteran 
exhibited some hypomanic effect, listing six out of nine 
depressive symptoms and five out of nine hypomanic symptoms 
on the bipolar scale, that there seemed to be a slight social 
impairment, that the veteran was planning to go back to 
school and that, in their opinion, they "frankly don't 
understand why he cannot be working."  It was finally noted 
that the veteran was being referred for psychological testing 
and that an addendum would be added at a later date.

Two VA psychologists examined the veteran in August 1989 and 
they found, as shown in their report of the same date, that 
the veteran had no formal thought disorder, was oriented to 
time, place and person, was not psychotic, had an adequate 
grasp on reality and no distorted perceptions of the world.  
The results of the objective psychological tests that were 
administered (an "MCMI" and an "MMPI") were deemed invalid 
due to the veteran's "attempt[s] to present himself in as 
poor a light as possible, maximizing his problems and 
exaggerating his symptoms, possibly for some easily 
observable secondary gain."

Regarding the warranted diagnoses, the above two 
psychologists noted that the veteran was mildly-moderately 
depressed, that the presence of this depression could be 
related to his recent loss of jobs, his medical discharge 
from the military and his recurring interpersonal conflicts, 
which often resulted in violent behavior, as well as to the 
extremely negative manner in which he viewed himself.  
Interview data reportedly suggested the presence of a 
cyclothymic or bipolar affective disorder, diagnoses that, in 
their opinion, "should be further explored."  It was 
recommended that the veteran receive a full psychological 
assessment and "workup" to determine if treatment for 
affective disorders was indicated and it was noted that he 
might benefit from psychophysiological intervention and 
cognitive behavior therapy for anger and impulse control and 
that "[t]he possibility of secondary gains cannot be ruled 
out and should be further explored."

In a September 1989 addendum, the two VA psychiatrists who 
subscribed the report of August 1989 stated that, after 
reviewing the report of the above psychological evaluation, 
"it seems evident that there is no indication of a 
schizophrenic process," that the possibility of a bipolar 
disorder should be considered by the treating physicians, 
that there were also indications which would indicate an 
excessive intake of alcoholic beverage and that, as 
previously stated, they saw no reason why the veteran could 
not be engaged in some sort of sustained gainful activity.

Based on the above competent evidence, the RO issued a rating 
decision in October 1989 in which the veteran was advised of 
the RO's intention to sever the 1988 grant of service 
connection for schizophrenia, on the basis of that earlier 
grant having been clearly and unmistakably erroneous because 
it was not based on an actual diagnosis of schizophrenia 
substantiated by an examination.  In November 1989, the 
veteran was duly informed, in writing, of this decision and 
of his right to produce evidence to move the RO not to take 
the proposed action.

In November 1989, less than two weeks after having been 
informed of the above proposal to sever service connection, 
the veteran underwent a private neuropsychological 
evaluation.  According to the subscriber of the report of 
this evaluation, the veteran was concerned about his 
diagnosis and desired information about its meaning, as he 
was concerned that he would lose his VA disability benefits.  
The neuropsychologist noted that the veteran was alert, 
oriented and cooperative, that his affect failed to show any 
significant abnormality and that he described vague feelings 
of paranoia about the intentions of others.  He also said 
that, during the testing session, the veteran exhibited a 
high degree of anxiety and inattention that, according to the 
testing examiner, greatly inhibited his performance on 
selected tests.  The veteran gave up easily on tasks that 
were perceived as difficult and effortful and refused to 
complete the Selective Reminding test after the second trial.

The above report also reveals the subscribing 
neuropsychologist's conclusion to the effect that the 
findings indicated reasonably intact cognitive and higher 
adaptive functions in an individual who currently functioned 
in the low average range of functioning.  Caution, however, 
was deemed warranted in interpreting intellectual and 
selected neuropsychological test data too strictly based on 
the testing observations that raised suspicion about the 
veteran's test taking set.

The record also reveals that the veteran was hospitalized, 
also in November 1989, for more than a week, at a VA medical 
facility, due to complaints of paranoid and suicidal and 
homicidal ideations.  According to the discharge summary (VA 
Form 10-1000) that was prepared after the veteran's release 
from this hospital, the veteran made a good hospital 
adjustment and improved with treatment, to the point that he 
was released when it was agreed that improvement and 
stabilization were sufficient for treatment to be continued 
on an outpatient basis.  Subchronic schizophrenia, paranoid 
type, was listed as the discharge diagnosis in Axis I.

VA outpatient medical records dated between January 1990 and 
February 1991 reveal complaints including auditory 
hallucinations and paranoia and some of these medical records 
contain a diagnosis of paranoid schizophrenia.

The record further shows that the RO requested another 
opinion from the two VA psychiatrists who subscribed the 
report of August 1989, in light of the above evidence 
reflecting again diagnoses of schizophrenia.  The 
psychiatrists then issued, in August 1990, a second addendum 
to their August 1989 report and indicated that it was "very 
interesting that the claimant did not feel the necessity for 
hospitalization until he was notified of the proposed action 
to sever service connection for schizophrenia," at which 
point he presented with many subjective symptoms, unsupported 
by any objective findings.  According to the psychiatrists, 
the psychological and neuropsychological test results had not 
indicated the presence of a thought disorder such as 
schizophrenia, although the possibility of a bipolar disorder 
had been considered.  Nevertheless, they said that their 
prior impression remained unchanged, that, "[a]gain, the 
possibility of malingering or manipulation is very possible 
and this was brought out in the test situation," that, 
whether the actual diagnosis was schizophrenia or bipolar 
disorder, the possibility of its having begun [between] March 
and June 1988 was "extremely unlikely," and that their 
impression was that a detailed social history would probably 
document significant symptomatology prior to service.

In a September 1990 rating decision, the RO severed the 1988 
grant of service connection for schizophrenia, after having 
reviewed and weighed all the evidence then of record and 
concluded that the evidence still warranted the proposed 
severance due to the 1988 grant having been clearly and 
unmistakably erroneous.  The veteran was notified of this 
decision, and of his appellate rights, in a letter dated in 
November 1990 and the record shows that, approximately six 
weeks after the date of the notification letter, the veteran 
was again admitted to the neuropsychopharmacological research 
unit of the same VA medical center to which he had been 
admitted a year before.  This admission was from December 
1990 to January 1991 and was essentially triggered by 
complaints of auditory hallucinations.

According to a VA Form 10-1000 that was prepared pursuant to 
the above hospitalization, the veteran denied on admission 
any illicit drug abuse and only admitted to "occasional" 
alcohol abuse, but laboratory tests were positive for 
cannabinoids.  On discharge in January 1991, it was noted 
that the veteran's "reality" had improved significantly and 
that he denied any suicidal or homicidal ideations.  Chronic, 
undifferentiated, schizophrenia was listed as the discharge 
diagnosis in Axis I.

The record shows that the veteran initiated, and perfected, 
his appeal of the RO's September 1990 action and that, 
thereafter, additional development, in the form of another VA 
psychological evaluation and two addendums to the VA 
psychiatrists' report of August 1989, was undertaken in the 
early months of 1992.

According to the report of the above-referenced VA 
psychological evaluation, which was dated in February 1992, 
the veteran, who had been receiving psychological and 
psychophysiological treatment since September 1989, had taken 
to the relaxation procedures readily, "even the 
hypnotically-induced relaxation therapy, something which 
would strongly argue against a diagnosis of paranoid 
schizophrenia, as nearly all paranoid schizophrenics would 
evidence anxiety during hypnosis and, in some instances, 
decompensate during the procedure."  Psychotherapy, in the 
veteran's case, had been mostly focused on the veteran's 
unusual perceptions of himself and the outside world, which 
were in the form of depressive, paranoid-like and violent 
ideations, as it was felt that the veteran chronically 
misinterpreted both his own and other people's thoughts, 
feelings and behaviors.

The above report further reveals its subscriber's opinion to 
the effect that the veteran's was a "difficult" and "a 
very complex" diagnostic case that did not warrant, at the 
time of this evaluation, a diagnosis of schizophrenia but, 
rather, one of the following five diagnoses, in descending 
order of importance:  (1) residual type of schizophrenia; (2) 
schizoid personality; (3) residual effects of a closed head 
injury; (4) malingering (as the psychologist said that, at 
times during therapy, he had had the strong feeling that the 
veteran was "putting me on"); and (5) manic depression.  In 
summary, the psychologist said that, while he had initially 
felt that the veteran was malingering, he had then felt that 
he was a schizoid personality and, at the present time, felt 
that a diagnosis of residual type of schizophrenia best 
fitted the veteran' case.

In light of the above new evidence from the VA psychologist 
who had been treating the veteran for approximately two-and-
a-half years, the RO requested further comment from the VA 
psychiatrists who subscribed the August 1989 report.  Two 
addendums, dated in March and May 1992, were produced this 
time and the second one was only signed by one of both 
psychiatrists.  In the March 1992 addendum, the psychiatrists 
referred to the above psychologist's opinion regarding five 
possible diagnosis and basically said that, regardless of the 
diagnosis that was warranted in the present case, it was felt 
that "most of the symptoms of psychiatric disease would have 
been present previous to his entering into service," that, 
if the major diagnosis was major schizophrenia, "then this 
should not basically interfere with him doing some sort of 
gainful activity" and that there was also "the problem of 
substance abuse which he denied, but did show up in urine 
specimens while in the hospital."

In the May 1992 addendum, one of the two above VA 
psychiatrists further noted that, in his opinion, which was 
being offered after an extensive review of all the pertinent 
evidence of record, the pertinent diagnoses would be the 
following:

Axis I:  Schizophrenia, residual type, in 
remission without any signs of a thought 
disorder.

Axis II:  Mixed personality disorder 
manifested by schizoid elements, 
exaggeration of symptoms and denied 
substance abuse although documented in 
the record.  While in service, he 
admitted to cocaine use "for the past 
three years."  Hospital reports dated 
December 1990, and January 1991, 
indicated the presence of marijuana in 
the urine.

In the above addendum, the VA psychiatrist further expressed 
the following opinion:

The "false statements" mentioned, would 
... [,] in my opinion, represent 
malingering and/or exaggeration.  Both 
[the other psychiatrist] and myself 
believe that such symptomatology and 
diagnosis as mentioned above was present 
previous to entering military service but 
no actual documents are available to 
substantiate this impression.  The Axis 
II diagnosis, particularly is not one 
that appears subtly due to some stress 
situation. Again, it is felt that he is 
more interested in receiving benefits 
then [sic] trying to find work.

Pursuant to a review of all the evidence of record, to 
include the above competent evidence produced in 1992, as 
well as the veteran's testimony at a January 1991 RO hearing, 
the RO resolved reasonable doubt in favor of the veteran and 
restored the grant of service connection for schizophrenia in 
the July 1992 rating decision hereby on appeal.  The grant 
was, of course, made effective retroactively to June 1988, at 
a 100 percent rate, but a noncompensable (zero percent) 
rating was assigned effective from October 1990, on the basis 
that the veteran's "psychosis is in remission without any 
signs of a thought disorder."  Thereafter, pursuant to a re-
evaluation of the evidence, including testimony offered at a 
January 1993 RO hearing, the rating that had been made 
effective from October 1990 was increased to 30 percent 
disabling.

The present appeal arises from the veteran's disagreement 
with the noncompensable rating that was assigned in the July 
1992 rating decision effective from October 1990 which, the 
Board notes, in essence represents a reduction of the total 
(100 percent) rating that had been assigned in 1988.  The 
veteran's disagreement is predicated on his belief that the 
severity of the service-connected schizophrenia has never 
lessened at all and that, consequently, the total rating that 
was initially assigned effective from June 1988 should not 
have been reduced at all, as of October 1990.  Unfortunately, 
the record does not support the veteran's contentions, as 
will be thoroughly explained later in this decision.


Applicable VA regulations:

According to the applicable VA regulation, service connection 
will be severed only where evidence establishes that it is 
clearly and unmistakably erroneous, the burden of proof being 
upon the Government.  A change in diagnosis may be accepted 
as a basis for severance action if the examining physician or 
physicians or other proper medical authority certifies that, 
in the light of all the accumulated evidence, the diagnosis 
on which service connection was predicated was clearly 
erroneous.  This certification must be accompanied by a 
summary of the facts, findings and reasons supporting the 
conclusion.  The claimant will be notified of the proposal to 
reduce and given a 60-day period to present argument showing 
that service connection should be maintained and, if he or 
she doesn't respond within that timeframe, final rating 
action will be taken and the award will be discontinued.  
See, 38 C.F.R. § 3.105(d) (1998).

Additionally, where the reduction in the evaluation of a 
service-connected disability or employability status is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  As in the case of a proposed severance of 
service connection, the beneficiary will be notified of the 
proposed action and given 60 days to present argument showing 
that the compensation payments should be continued at their 
present level.  See, 38 C.F.R. § 3.105(e) (1998).

VA regulation also provides that total disability ratings 
will not be reduced in the absence of clear error, without 
examination showing material improvement in the physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment of three to six 
months.  See, 38 C.F.R. § 3.343(a) (1998).

Regarding ratings that have continued for long periods of 
time (defined by regulation as five years or more) at the 
same level, VA regulation further requires that rating 
agencies handle these cases, when affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  Examinations less full and complete than those 
on which payments were authorized or continued will not be 
used as a basis for a reduction and ratings on account of 
diseases subject to temporary or episodic improvement, such 
as manic depressive or other psychotic reaction, will not be 
reduced on any one examination except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
See, 38 C.F.R. § 3.344(a) (1998).

Analysis:

As a first preliminary matter, the Board notes that the 
record reveals that the RO fully complied with the § 3.105(d) 
requirements for a proposed severance of service connection 
in October 1989.

As a second preliminary matter, the Board notes that the 
§ 3.105(e) requirement of notifying the beneficiary of a 
proposed reduction in an assigned rating and giving him or 
her a 60-day period to produce argument against the proposed 
action is not applicable to the present case because, while, 
in practical terms, the Board has determined that the RO's 
action of July 1992 constituted a reduction, technically, it 
was essentially a grant of service connection that did not 
require the notification of any proposed reduction as the 
veteran, at that specific point in time (July 1992), was in 
fact not service-connected for schizophrenia and, therefore, 
could not have expected to be "notified" of a proposed 
reduction of a rating for an at-the-time nonexistent grant of 
service connection.
 
As a third preliminary matter, the Board notes that, since 
the total rating for the service-connected schizophrenia had 
not been in effect for five years or more when it was reduced 
in July 1992, the above provisions of § 3.344(a) are not 
applicable to the present case.  The provisions of 
§ 3.343(a), are, however, applicable to this matter.

The Board certainly is aware of the presence in the record of 
several VA outpatient and inpatient medical records that were 
produced between January 1990 and February 1991 that reflect 
mental health treatment for schizophrenia-related 
symptomatology including auditory hallucinations and 
paranoia.  However, as thoroughly explained earlier, the 
reports of the very thorough VA psychiatric and psychological 
evaluations that were produced between August 1989 and August 
1990 all revealed that there was no evidence of any thought 
disorder or schizophrenic process, but, rather, evidence of 
malingering and exaggeration of symptoms, "concern" about 
the diagnosis that was appropriate in his case, a history of 
substance abuse and only the possibility of a bipolar 
disorder.  The report of the November 1989 private 
neuropsychological evaluation supports these findings and 
conclusions and, in the Board's opinion, raises, in 
conjunction with the rest of the above-referenced evidence, 
concerns about the accuracy, credibility and timing of the 
veteran's subjective complaints.

Further, while, as of February and May 1992, VA again 
recognized (to some extent only, though, as the restoration 
was only granted after resolving reasonable doubt in favor of 
the veteran) the propriety of a diagnosis of schizophrenia, 
the mental health examiners who offered these opinions, who 
were individuals who certainly know the veteran's case very 
well, were very firm and unequivocal in their unanimous 
opinion that the schizophrenia, if at all present and 
warranted, was in remission and productive of no signs of a 
thought disorder.

The Board is of the opinion that, in evaluating and 
adjudicating the present matter, which presents a rather 
complex procedural and substantive history, the RO has 
strictly followed the requirements of the applicable VA 
regulation and properly decided, in July 1992, to reduce the 
rating for schizophrenia to zero percent disabling, based on 
the straightforward and crystal clear competent evidence 
demonstrating no signs of an active schizophrenia between 
1989 and, at least, 1992.

In view of the above, the Board finds that the medical 
evidence in the record descriptive of the severity of the 
service-connected schizophrenia in or around October 1990 
supports the RO's July 1992 reduction of a total rating for 
this disability to zero percent disabling because, as of that 
time, and even before October 1990, mental health experts 
were doubtful that even such a diagnosis was warranted and 
were further of the opinion that, if warranted at all, the 
disability was most likely in remission and productive of no 
signs of a thought disorder.  Consequently, the Board has no 
other recourse but to conclude that the July 1992 reduction 
of a total rating for schizophrenia to zero percent disabling 
that was made effective from October 1990 was proper and that 
the claim for restoration of a total rating effective from 
October 1990 has failed and must be denied. 


ORDER

The July 1992 reduction of a total rating for schizophrenia 
to zero percent disabling that was made effective from 
October 1990 having been proper, restoration of a total 
rating for the same disability, effective from October 1990, 
is not warranted.


REMAND OF THE SECOND AND THIRD ISSUES

At the outset, the Board finds it necessary to explain its 
rationale for determining that the second and third issues 
listed on the first page of the present decision/remand, 
which were not certified for appeal by the RO, need to be 
remanded.  The Board has construed a VA Form 9 that the 
veteran submitted in October 1997 as the veteran's Notice of 
Disagreement (NOD) with the August 1997 rating decision which 
denied a rating exceeding 30 percent for the service-
connected schizophrenia (hereinafter referred to as "the IR 
issue") and a total rating based on individual 
unemployability due to the service-connected schizophrenia 
(hereinafter referred to as "the TR issue").  See, in this 
regard, Archbold v. Brown, 9 Vet. App. 124, 131 (1996), where 
the United States Court of Appeals for Veterans Claims (the 
Court) said that a VA Form 1-9 (which the Board notes is the 
older version of the current VA Form 9), can indeed 
constitute an NOD, as long as it meets the requirements of 
38 C.F.R. § 20.201 (1998).

Shortly after the veteran's having filed the above VA Form 9, 
the RO issued a Statement of the Case (or SOC, erroneously 
titled "Supplemental Statement of the Case") in November 
1997, listing only the IR issue.  The veteran's 
representative then perfected the appeal of that issue by 
submitting a "notice of disagreement" letter in April 1998, 
which the Board has construed as the veteran's Substantive 
Appeal of the IR issue.  The IR issue is clearly on appeal.

Regarding the TR issue, the Board notes that, while the RO 
has not prepared an SOC listing this issue, the Court has 
recently said that the Board must list any such issue as an 
appealed issue and remand (not refer) it so that the RO 
issues an SOC and gives the veteran the opportunity to 
perfect his appeal to the Board, if he so wishes.  See, in 
this regard, Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999), where the Court said, in essence, that the 
appellant's NOD had initiated review by the Board of an RO's 
denial of the appealed claim and that, since an SOC had not 
been issued, the issue "should have been remanded ... to the 
RO, not referred ..., for issuance of that SOC."

As noted above, a remand of the TR issue is required at this 
time to cure the above procedural deficiency.  However, the 
Board notes that, even while the TR issue is hereby being 
remanded, the veteran has yet to perfect it and, therefore, 
the RO would have to return the issue for the Board's 
consideration only if the veteran perfected the appeal within 
the timeframe set forth by the pertinent regulation.  In this 
regard, it is noted that, according to 38 C.F.R. § 19.32, the 
RO may close an appeal without notice to an appellant or his 
or her representative for failure to respond to an SOC within 
the period allowed.

Additionally, both the IR and TR issues need to be remanded 
for additional development.  First, as noted in the 
introduction part of the present decision/remand, the Board 
received, in December 1998, additional medical evidence that 
the Board feels is pertinent to both issues and that has yet 
to be reviewed at the RO level, as the veteran has not waived 
his right to have this evidence first reviewed at the RO 
level.  Second, it is the Board's opinion that a VA mental 
disorders examination by a board of at least two 
psychiatrists needs to be conducted, in order to obtain 
competent evidence sufficient for rating purposes.

The need to remand both the IR and the TR issues is further 
accentuated by the fact that, while the report of a VA mental 
disorders examination that was conducted in August 1997 
reveals that the schizophrenia was in partial remission and 
that the veteran had "only very mild symptoms and only some 
very mild difficulty in social and occupational 
functioning," two statements subscribed in October 1997 and 
March 1998 by a VA physician who has been treating the 
veteran for several years for the service-connected 
schizophrenia appear to reveal a much more severe disability, 
so severe as to apparently render the veteran "completely 
unemployable." Also, the newly-submitted evidence of October 
1998 reveals a 22-day VA admission for what appears to be an 
exacerbation of the schizophrenia-related symptomatology.  
Both the current severity of the service-connected 
schizophrenia and its current impact on the veteran's social 
and industrial capabilities therefore need to be clarified.

Also, the Board notes that the record reveals that, in 
addition to the schizophrenia, the veteran has been diagnosed 
with a mixed personality disorder and, as noted earlier, the 
question of whether a diagnosis of bipolar disorder, a 
disease from which, according to the October 1998 VA 
discharge summary, the veteran's mother suffers from, is 
warranted in the present case has been raised a few times.  
As per 38 C.F.R. § 4.9, personality disorders and mental 
deficiency cannot be service-connected, and the same applies 
to congenital or developmental abnormalities or conditions 
(which a bipolar disorder, if warranted as a diagnosis for 
the veteran, could or could not be in the present case, 
depending on the psychiatrists' opinion).  Consequently, the 
Board is of the opinion that, in answering the question of 
the impact that the service-connected schizophrenia currently 
has on the veteran's social and industrial capabilities, the 
psychiatrists who will conduct the examination hereby 
requested should not take into consideration, to the extent 
possible, the impact that the veteran's personality disorder 
and any other nonservice-connected psychiatric disability, or 
disabilities (to include any congenital or developmental 
psychiatric abnormalities or conditions), has, if any, on the 
veteran's such capabilities.

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998) requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
This requirement is not optional, nor discretionary.  Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).  Accordingly, the 
matters on appeal are REMANDED for the following:

1.  The RO should inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and 
argument while the appealed matters 
remain on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  
He should also be advised, in the same 
written communication, of his obligation 
to cooperate with the development of the 
appealed claims, which includes his duty 
to report for all scheduled medical 
examinations.  He should also be informed 
that the consequences of his failing to 
report for a VA examination without good 
cause might include the denial of his 
claims for additional VA benefits.  See, 
38 C.F.R. §§ 3.158, 3.655 (1998).

2.  The RO should then schedule the 
veteran for a VA mental disorders 
examination by a board of at least two 
psychiatrists.  Copies of all 
notifications and other communications 
sent to the veteran should be made part 
of the claims folder and, if the veteran 
fails to report for this examination 
without good cause, the RO should 
indicate so in a memorandum to the file.

The claims folder, including a copy of 
this remand, should be made available to 
the VA psychiatrists (hereinafter, "the 
examiners") prior to the examination.

The examiners should be asked to review 
all the pertinent evidence in the record, 
to include the reports and addendums of 
the VA mental disorders examinations and 
VA psychological evaluations that were 
conducted and/or dated between August 
1989 and May 1992, the report of the 
private neuropsychological evaluation of 
November 1989, the report of the VA 
mental disorders examination of August 
1997, the medical statements subscribed 
by a VA physician in October 1997 and 
March 1998 and the VA discharge summary 
of October 1998, as well as a copy of the 
present decision/remand.

The examiners should then be asked to 
request, and interpret for the record, 
any additional studies or tests deemed 
necessary, to include psychological 
testing, conduct a thorough mental 
disorders examination of the veteran and 
thereafter submit a comprehensive and 
legible joint report of medical 
examination.

The examiners should be reminded that the 
new VA regulations pertaining to the 
evaluation of service-connected mental 
disorders now require that all diagnoses 
of mental disorders conform to the most 
recent (fourth) edition of the American 
Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 
("the DSM IV").  See, 38 C.F.R. 
§ 4.125(a) (1998).  They should also be 
reminded that personality disorders, 
mental deficiency and congenital and 
developmental abnormalities or conditions 
are not disabilities for VA purposes and, 
consequently, cannot be service-
connected.

The examiners should further be reminded 
that, according to 38 C.F.R. § 4.125(b), 
if the diagnosis of a service-connected 
mental disorder is changed, a 
determination must be made regarding the 
question of whether the new diagnosis 
represents a progression of the prior 
diagnosis, correction of an error in the 
prior diagnosis or the development of a 
new and separate condition.  They should 
also be asked to make sure that the 
report includes, at least, the following 
information:

A.  A statement as to whether they 
reviewed the claims folder, 
including a copy of this 
decision/remand, prior to the 
examination.

B.  A list containing all the 
psychiatric diagnoses that are 
warranted in the present case and, 
for each such diagnosis other than 
schizophrenia, their opinion as to 
whether that specific mental 
disorder represents the progression 
of the diagnosed and service-
connected schizophrenia, the 
correction of an error in that prior 
diagnosis or simply a new and 
separate, or distinct, condition.  
Thereafter, in answering the 
specific questions posed below, the 
examiners should attempt to exclude, 
to the extent possible, any 
contribution that the diagnosed 
personality disorder and any other 
nonservice-connected mental disorder 
that he or she has deemed unrelated 
to the service-connected 
schizophrenia are making to the 
veteran's current social and 
industrial impairment.

C.  Their opinion as to whether the 
current severity of the service-
connected schizophrenia is 
productive of definite or 
considerable impairment of social 
and industrial adaptability.

D.  Their opinion as to whether the 
service-connected schizophrenia 
currently is manifested by either 
(1) active psychotic manifestations 
of such extent, severity, depth, 
persistence or bizarreness as to 
produce total social and industrial 
inadaptability; or (2) lesser 
symptomatology that nevertheless 
produces severe impairment of social 
and industrial adaptability.

E.  Their opinion as to whether the 
service-connected schizophrenia 
currently is productive of 
occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; and difficulty in 
establishing and maintaining 
effective work and social 
relationships.

F.  Their opinion as to whether the 
service-connected schizophrenia 
currently is productive of 
occupational and social impairment 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function  
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); and 
inability to establish and maintain 
effective relationships.

G.  Their opinion as to whether the 
service-connected schizophrenia 
currently is productive of total 
occupational and social impairment 
due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; and memory loss for 
names of close relatives, own 
occupation or own name.

H.  Their opinion as to whether the 
service-connected schizophrenia 
currently prevents the veteran from 
securing and retaining a gainful 
occupation.

3.  Following completion of all the 
foregoing, the RO should review the 
claims folder and ensure that all the 
requested development has been fully 
accomplished, that all actions in that 
regard have been fully documented in the 
record and that the report of the mental 
disorders examination requested in this 
remand has been associated with the file.  
If any development is found to be 
incomplete, appropriate corrective action 
should be implemented at once.

4.  After the above development has been 
accomplished, the RO should re-adjudicate 
both issues on appeal, especially with 
regard to the additional evidence 
obtained, including the newly-submitted 
VA discharge summary of October 1998.

In determining the rating that is 
applicable to the service-connected 
schizophrenia, the RO is reminded that, 
since the VA regulations pertaining to 
the evaluation of service-connected 
mental disorders were amended in 1996, 
the RO must apply the version of those 
regulations that is the most favorable to 
the veteran's claim.

In re-adjudicating the two issues hereby 
being remanded, the RO should also 
consider the questions of whether an 
extra-schedular rating is warranted  for 
the service-connected schizophrenia under 
the provisions of 38 C.F.R. § 3.321(b)(1) 
(1998), and whether the veteran is 
entitled to a total rating based on 
individual unemployability on an extra-
schedular basis, as provided by 38 C.F.R. 
§ 4.16(b) (1998).

If, upon re-adjudication, a rating exceeding 30 percent for 
the service-connected schizophrenia remains denied, a 
Supplemental Statement of the Case (SSOC) listing this issue 
should be provided to the veteran and his representative, 
with an appropriate period to respond, and the claims folder 
should thereafter be returned to the Board for further 
appellate consideration.

Also, if, upon re-adjudication, the issue of individual 
unemployability remains denied, an SOC listing this issue and 
advising the veteran of the need to perfect the appeal of 
this issue, if he so wishes, should be provided to the 
veteran and his representative, with an appropriate time to 
respond, and then if, but only if, the veteran perfects the 
appeal of this issue, the issue should be certified for the 
Board's appellate review.  Otherwise, the RO should close the 
appeal of this issue, as per the provisions of 38 C.F.R. 
§ 19.32 (1998).

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the record and to afford him due 
process of law and that, consequently, no action is required 
of him unless and until he receives further notice from VA.

The RO hereby is advised that the Board is obligated by law 
to ensure that the RO complies with its directives.  The 
Court has stated that compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, No. 
97-78 (U.S. Vet. App. June 26, 1998).  Additionally, the RO 
hereby is requested to afford expeditious treatment to the 
claims hereby being remanded, as the law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 1991) 
(Historical and Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

